DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

     SUPER GREEN RESTORATIONS, INC., a Florida corporation,
             and JOHN CHIEFFE, a natural person,
                        Appellants,

                                     v.

                 HYPOWER, INC., a Florida corporation,
                             Appellee.

                               No. 4D18-3794

                           [January 16, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; John B. Bowman, Judge; L.T. Case No. CACE 13-
013604.

  Jon Michael Kendrick of The Kendrick Law Firm, Plantation, for
appellants.

   Ryan H. Lehrer of Tripp Scott, P.A., Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

TAYLOR, CIKLIN and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.